Shaw C. J.
delivered the opinion of the Court. Whether the plaintiffs can in any form recover money received by the defendant under a quasi judgment, that of commissioners appointed to adjudge upon conflicting claims under the treaty with France, it is not now necessary to consider, and we give no opinion upon it. But the Court are of opinion, that if the plaintiffs have any remedy, they have a plain, adequate and complete remedy at law, in an action for money had and received. The plain.iff has no need to come into a court of equity for discovery. The facts upon which the right is claimed are all susceptible of easy proof. The defendant, standing in a representative character, cannot be presumed to he personally acquainted with any material facts, within his own knowledge, requiring' a discovery. On the ground that *321upon the plaintiff’s own showing they have a complete and hill dismissed, with costs.